11-196-cr
     United States v. Turner



 1                        United States Court of Appeals
 2                                FOR THE SECOND CIRCUIT
 3
 4                                       August Term 2011
 5
 6                (Argued: May 15, 2012                 Decided: June 21, 2013)
 7
 8                                         No. 11-196-cr
 9                             _____________________________________
10
11                                   UNITED STATES OF AMERICA,
12                                           Appellee,
13
14                                              -v.-
15
16                                        HAROLD TURNER,
17                                      Defendant-Appellant.
18                             _____________________________________
19
20   Before:         POOLER and LIVINGSTON, Circuit Judges, and COGAN, District
21                   Judge*.
22
23          Defendant-Appellant Harold Turner appeals from his conviction by a jury
24   in the United States District Court for the Eastern District of New York (Donald
25   E. Walter, J.) of threatening a federal judge in violation of 18 U.S.C.
26   § 115(a)(1)(B). On appeal, Turner argues (1) that the evidence at trial was
27   insufficient to prove that Turner committed a “true threat”; (2) that the district
28   court erred by failing to instruct the jury using language from United States v.
29   Kelner, 534 F.2d 1020 (2d Cir. 1976), regarding “true threats”; (3) that the
30   prosecution engaged in impermissible and prejudicial conduct; and (4) that the
31   district court abused its discretion in various evidentiary rulings. Turner,
32   proceeding pro se, raises various additional arguments. We disagree with each
33   of these contentions and therefore AFFIRM.
34
35           Judge Pooler dissents in a separate opinion.
36
37   _______________
38   * Judge Brian M. Cogan, of the United States District Court for the Eastern District of New
39   York, sitting by designation.
 1                                   RICHARD H. DOLAN (Ronald G. Russo, David
 2                                   Wikstrom, Harvey M. Stone, Elizabeth Wolstein
 3                                   & David J. Katz, on the briefs), Schlam Stone &
 4                                   Dolan LLP, New York, New York, for Defendant-
 5                                   Appellant.
 6
 7                                   WILLIAM R. RIDGWAY, Assistant United States
 8                                   Attorney (Manish S. Shah, Assistant United
 9                                   States Attorney, on the brief), for Patrick J.
10                                   Fitzgerald, United States Attorney for the
11                                   Northern District of Illinois, Chicago, Illinois, for
12                                   Appellee.
13
14   LIVINGSTON, Circuit Judge:

15         On June 2, 2009, Harold Turner published a blog post declaring that three

16   Seventh Circuit judges deserved to die for their recent decision that the Second

17   Amendment did not apply to the states:

18               If they are allowed to get away with this by surviving, other
19         Judges will act the same way.
20               These Judges deserve to be made such an example of as to
21         send a message to the entire judiciary: Obey the Constitution or die.

22   Turner’s lengthy commentary declared that the blood of these three judges

23   would “replenish the tree of liberty,” that the judges “didn’t get the hint” sent by

24   a gunman who had murdered the family of another federal judge in Chicago,

25   that they had not “faced REAL free men willing to walk up to them and kill them

26   for their defiance and disobedience,” that their ruling was “so sleazy and cunning

27   as to deserve the ultimate response,” and that the judges “deserve to be killed.”

28   The next morning Turner posted photographs, work addresses, and room


                                              2
 1   numbers for each of the three judges, along with a map indicating the location

 2   of the courthouse in which they worked, and a photograph of the building

 3   modified to point out “Anti-truck bomb barriers.”

 4         A jury convicted Turner of threatening to assault or murder Judges Frank

 5   Easterbrook, William Bauer, and Richard Posner with the intent to impede,

 6   intimidate, or interfere with them in the performance of their duties or to

 7   retaliate against them on account of their performance of official duties. This

 8   appeal presents several issues for our review, including whether the jury’s

 9   verdict was supported by sufficient evidence of a true threat of violence. We hold

10   that the evidence was sufficient, that the jury was properly instructed regarding

11   a “true threat,” and that Turner was not prejudiced by any error. We affirm.

12                                    BACKGROUND

13                                       I. Facts

14         Because Turner was convicted after trial, we recite the facts taking the

15   evidence in the light most favorable to the verdict. E.g., United States v.

16   Gowing, 683 F.3d 406, 408 (2d Cir. 2012) (per curiam).

17   A.    Turner’s Background

18         Beginning in 2000, Harold Turner began operating a website located at

19   halturnershow.com and purchasing weekly time on a shortwave radio station,

20   both of which he used to broadcast what he described as a “talk radio show”—the


                                             3
 1   “Hal Turner Show.” By 2003, Turner’s opinions on race and politics had made

 2   his show popular with violent white supremacist groups such as the Ku Klux

 3   Klan and Aryan Nations, and Turner was receiving invitations to speak at

 4   national rallies, such as that of the Aryan World Congress in Coeur d’Alene,

 5   Idaho. As a result, the Federal Bureau of Investigation (“FBI”) contacted Turner

 6   to find out whether he would be willing to report any violent acts he learned

 7   were about to occur. Turner agreed.

 8         Between 2003 and 2007, Turner provided the FBI with some helpful

 9   information, reporting, for instance, on extremists who visited his website and

10   proposed acts of violence. Turner ignored repeated admonishments regarding

11   his own violent Internet speech, however, and the FBI terminated the

12   relationship in 2007 for what Turner’s FBI handler characterized at trial as

13   “serious control issues.”

14   B.    Turner’s Statements About Judges Easterbrook, Bauer, and Posner

15         Two years later, on June 2, 2009—the same day the Seventh Circuit Court

16   of Appeals handed down National Rifle Association of America v. Chicago, 567

17   F.3d 856 (7th Cir. 2009), rev’d sub nom. McDonald v. Chicago, 130 S. Ct. 3020

18   (2010)—Turner published a blog post on his publicly available website entitled,

19   “OUTRAGE: Chicago Gun Ban UPHELD; Court says ‘Heller’ ruling by Supreme

20   Court not applicable to states or municipalities!” Turner’s post expressed fury


                                            4
 1   that “American gun owners have been put in spectacular jeopardy by a federal

 2   court ruling that enables states or cities to ban all—ALL—firearms ownership!”

 3   Turner then wrote that the three Seventh Circuit judges who decided the case

 4   should be killed:

 5                All the years of peaceful legal challenges; all the years of
 6         peaceful appeals; all the years of peacefully and lawfully lobbying
 7         federal and state legislators, to achieve the penultimate goal of
 8         finally interpreting the meaning of the Second Amendment, only to
 9         have it all thrown in the trash by three Appellate Judges in a
10         manner so sleazy and cunning as to deserve the ultimate response.
11                ...
12                The government—and especially these three Judges—are
13         cunning, ruthless, untrustworthy, disloyal, unpatriotic, deceitful
14         scum. Their entire reason for existing is to accrue unto themselves,
15         power over everything.
16                The only thing that has ever stood in the way of their
17         achieving ultimate power is the fact that We The People have guns.
18         Now, that is very much in jeopardy.
19                Government lies, cheats, manipulates, twists and outright
20         disobeys the supreme law and founding documents of this land
21         because they have not, in our lifetime, faced REAL free men willing
22         to walk up to them and kill them for their defiance and
23         disobedience.
24                Thomas Jefferson, one of our Founding Fathers, told us “The
25         tree of liberty must be replenished from time to time with the blood
26         of tyrants and patriots.” It is time to replenish the tree!
27                Let me be the first to say this plainly: These Judges deserve
28         to be killed. Their blood will replenish the tree of liberty. A small
29         price to pay to assure freedom for millions.
30
31         Turner then referred to the infamous murders of United States District

32   Court Judge Joan Lefkow’s husband and mother in Judge Lefkow’s Chicago

33   home on February 28, 2005, which he connected to Judge Lefkow’s role in a court


                                             5
 1   case involving a white supremacist organization, the “World Church of the

 2   Creator,” and its leader, Matthew Hale:

 3                This is not the first politically-motivated trash to come out of
 4         the Seventh U.S. Circuit Court of Appeals. In fact, it was the
 5         Seventh U.S. Circuit Court of Appeals that decided in the Matt Hale
 6         Case, that a group which fraudulently trademarked the name
 7         “World Church of the Creator” despite the fact they knew that name
 8         had been used by a Church for 30 years, could KEEP the name
 9         because the church who had used it for 30 years didn’t challenge the
10         Trademark filing!
11                By not challenging the Trademark registration, the people
12         who had used the name for years LOST IT.
13                That decision lead [sic] to an order by a lower court for the
14         Church to “surrender its Bibles for destruction because they
15         infringed on the trademark” given to the fraudsters.
16                Shortly thereafter, a gunman entered the home of that lower
17         court Judge and slaughtered the Judge’s mother and husband.
18         Apparently, the 7th U.S. Circuit court didn’t get the hint after those
19         killings. It appears another lesson is needed.
20                These Judges are traitors to the United States of America.
21         They have intentionally violated the Constitution. They have now
22         also intentionally ignored a major ruling by the US Supreme Court.
23                If they are allowed to get away with this by surviving, other
24         Judges will act the same way.
25                These Judges deserve to made such an example of as to send
26         a message to the entire judiciary: Obey the Constitution or die.
27
28         The next day, Turner posted an “update” stating: “Judges official public

29   work addresses and a map of the area are below. Their home addresses and

30   maps will follow soon. Behold these devils . . . .” What followed were the names

31   and photographs of United States Circuit Judges Frank Easterbrook, William

32   Bauer, and Richard Posner; the room numbers for each of the judges’ chambers



                                              6
 1   within the Everett McKinley Dirksen United States Courthouse; and a

 2   photograph and map of the courthouse’s location in Chicago. On the building’s

 3   photograph Turner drew red arrows and wrote, “Anti-truck bomb barriers,” to

 4   illustrate the location of these barriers around the building.1

 5         The day Turner published this post, Judge Posner received an email from

 6   an organization called Citizens Against Hate that contained a link to Turner’s

 7   website and suggested that Judge Posner might want to take a look at it. Judge

 8   Posner, concerned for his safety, notified the United States Marshals Service of

 9   Turner’s statements. At the same time, one of Judge Bauer’s clerks discovered

10   the blog post and informed Judge Bauer. Chief Judge Easterbrook learned of

11   Turner’s post shortly thereafter, when Judge Bauer strode into Judge

12   Easterbrook’s chambers to show him.         His immediate reaction “was that

13   somebody was threatening to kill me.” Not only were all three judges acutely

14   aware of the murder of Judge Lefkow’s mother and husband (they all knew

15   Judge Lefkow personally), the judges also knew that the individual mentioned

16   by Turner—Matthew Hale—had been convicted of soliciting the murder of Judge

17   Lefkow. See generally United States v. Hale, 448 F.3d 971 (7th Cir. 2006) (per

18   curiam).


           1
            Turner promised in this posting that home addresses and maps would follow.
     FBI agents later recovered a document from Turner’s computer that consolidated
     residential addresses for the three judges, but Turner did not actually post the
     addresses before his arrest on June 25, 2009.

                                             7
 1   C.    The Context of Turner’s Statements

 2         None of the three judges had ever heard of Turner before reading his blog

 3   post. Other posts readily accessible on the blog, however, provided context from

 4   which a reader might infer Turner’s intentions in writing the post. Immediately

 5   preceding Turner’s post about Judges Easterbrook, Bauer, and Posner, for

 6   example, was another post, also published on June 2, which accused a

 7   Connecticut legislator and the Connecticut Office of State Ethics (OSE) of

 8   tyranny and declared: “It is our intent to foment direct action against these

 9   individuals personally.2 These beastly government officials should be made an

10   example of as a warning to others in government: Obey the Constitution or die.”

11   Turner continued, “If any state attorney, police department or court thinks

12   they’re going to get uppity with us about this; I suspect we have enough bullets

13   to put them down too.” Further, Turner’s post announced that later that week

14   he would “releas[e] the home addresses of the Senator and Assemblyman who

15   introduced Bill 1098 as well as the home address of Thomas K. Jones from the

16   OSE.” In Turner’s words, “[I]f they are so proud of what they’re doing, they

17   shouldn;t [sic] mind if everyone knows where they live.” A timestamped update

18   that was added the afternoon of June 2 stated simply: “Officer Boyle of the



           2
               Turner admitted at trial that when he wrote “our intent,” he meant his own
     intent.

                                               8
 1   Connecticut State Capitol Police just called regarding this story. Seems they are

 2   concerned about the ‘Commentary’ below. Looks the tyrants are worried [sic].

 3   Good.”

 4         Turner’s website also declared that he was “going after” “every major

 5   player in the financial meltdown.” “I intend to incite revenge,” Turner wrote.

 6   “Vicious, brutal, savage, revenge with malice aforethought.” Turner explained

 7   why his blog posts should be taken seriously by his targets:

 8                While I can’t legally undertake killing, I may—just MAY—be
 9         able to say enough of the right things, to enough of the right people,
10         to make it happen: People who have lost everything on account of
11         you. People whose children have lost everything on account of you.
12         People with nothing to lose by hunting you down and murdering
13         you. I am going to be pounding them with information about you
14         day and night. On and on, week after week after week. Sooner or
15         later, some of them are gonna snap and you will get dead.
16                While I certainly would never use this blog for such an
17         endeavor, my eight years on the radio and on the internet has
18         gotten me in touch with enough of the right people to get it done. I
19         know how to get it done. Federal District Judge Joan Humphrey
20         Lefkow in Chicago is proof.
21                Judge Lefkow made a ruling in court that I opined made her
22         “worthy of death.” After I said that, someone went out and
23         murdered her husband and mother inside the Judges Chicago
24         house.
25                You new world order types . . . . . . I’ll be talking about YOU
26         next.
27                Think this is terrorism? You ain’t seen terrorism yet. But I
28         think it’s coming.
29
30         Two emails sent by Turner and introduced at trial shed further light on

31   Turner’s purpose in posting the names, photographs, and work addresses of


                                             9
 1   Judges Easterbrook, Bauer, and Posner. Both emails were sent in late April

 2   2009, approximately five weeks before Turner published the statements at the

 3   center of this case. The first email, which Turner sent to a Utah state court

 4   official after a judge’s ruling angered him, stated, “[M]aybe I ought to abuse my

 5   power and give out [the judge’s] home address.[] Having done such things in the

 6   past, I know this is an effective way to cause otherwise immune public servants

 7   to seriously rethink how they use the power lent to them by We The People.” In

 8   the second email, sent to an individual working at the New York Times, Turner

 9   wrote:

10                The perpetrator of [certain] murders was later killed in a
11         confrontation with police. So there was no way to ever prove
12         whether he was motivated by my remarks. Hence, I could not be
13         prosecuted.
14                That incident taught me how my position on radio could be
15         utilized. Today, I use that power to confront what I see as injustice.
16         Of late, I have been naming the key players in the financial
17         meltdown as people “worthy of being dealt with.” Sooner or later,
18         perhaps some distraught person who lost everything to the shyster
19         bankers, may decide to go after them.
20                If that happens. . . . .I won’t shed a tear.
21
22                                II. Procedural History

23         Turner was indicted on July 22, 2009, for “threaten[ing] to assault and

24   murder three United States judges with the intent to impede, intimidate, and

25   interfere with such judges while engaged in the performance of official duties



                                             10
 1   and with intent to retaliate against such judges on account of the performance

 2   of official duties,” in violation of 18 U.S.C. § 115(a)(1)(B).3

 3         Because the three victims were Seventh Circuit judges, the case was not

 4   assigned to a district judge in the Seventh Circuit, but rather was assigned to

 5   Judge Donald E. Walter, United States District Judge of the Western District of

 6   Louisiana, who was sitting by designation in the Northern District of Illinois.

 7   On September 17, 2009, upon Turner’s motion, Judge Walter ordered the case

 8   transferred to the Eastern District of New York.

 9         After two mistrials, trial was held in August 2010. The government

10   presented testimony from several FBI agents, an inspector with the United

11   States Marshals Service, and Judges Easterbrook, Bauer, and Posner. Turner

12   served as his own principal witness. Turner admitted that he wrote the blog

13   posts in question, but contended that his statements were mere political

14   hyperbole and did not amount to a threat of violence. Turner also argued that

15   the FBI had advised him, before their relationship was terminated in 2007, that

16   statements like his blog posts of June 2 and 3, 2009, were constitutionally



           3
             18 U.S.C. § 115(a)(1)(B) provides in relevant part:
           Whoever . . . threatens to assault, kidnap, or murder . . . a United States
           judge . . . with intent to impede, intimidate, or interfere with such . . .
           judge . . . while engaged in the performance of official duties, or with
           intent to retaliate against such . . . judge . . . on account of the
           performance of official duties, shall be punished . . . .

                                               11
 1   protected speech. The relevant FBI agents testified in rebuttal that they never

 2   opined on the legality of Turner’s conduct and never authorized him to threaten

 3   public officials.

 4         At the close of the evidence, Turner moved for a judgment of acquittal

 5   pursuant to Federal Rule of Criminal Procedure 29, which the district court

 6   denied.

 7         The district court instructed the jury with respect to the elements of the

 8   offense, including (1) that “a statement is a threat if it was made under such

 9   circumstances that a reasonable person hearing or reading the statement and

10   familiar with its context would understand it as a serious expression of an intent

11   to inflict injury;” and (2) that they could convict only if they found beyond a

12   reasonable doubt that Turner “acted with the intent to impede, intimidate, or

13   interfere with the United States judges while engaged in the performance of

14   their official duties, or with the intent to retaliate against the United States

15   judges on account of the performance of their official duties.” After delivering

16   these instructions, the district court explained to the jury:

17               The First Amendment protects vehement, scathing, and
18         offensive criticism of public officials, including United States judges.
19         Should you find that the defendant’s statements for which he is
20         charged were no more than mere political hyperbole then you may
21         be justified in finding that no threat was in fact made. I instruct
22         you, however, that a threat as I have defined the term in these
23         instructions is not protected by the First Amendment of the United
24         States Constitution.
                                             12
 1         After about two hours of deliberation, the jury returned a unanimous

 2   verdict of guilty.

 3         On January 18, 2011, Turner filed this appeal.

 4                                    DISCUSSION

 5         On appeal, Turner argues that the trial evidence was insufficient to prove

 6   that he threatened Judges Easterbrook, Bauer, and Posner within the meaning

 7   of § 115(a)(1)(B), as opposed to engaging in First Amendment-protected speech.

 8   He also claims that the district court failed to instruct the jury properly with

 9   respect to the First Amendment. Finally, he maintains that various improper

10   government statements and evidentiary rulings prejudiced the trial. We address

11   each of these contentions in turn.

12                            I. Sufficiency of the Evidence

13         Turner argues principally that the evidence at trial was insufficient to

14   prove that he threatened Judges Easterbrook, Bauer, and Posner, and that,

15   because his blog posting “could only reasonably be read[] as political opinion”

16   and not a true threat of violence, it was protected by the First Amendment. We

17   disagree.

18         In reviewing a conviction for sufficiency of the evidence, we “view the

19   evidence in the light most favorable to the government, drawing all reasonable

20   inferences in the government’s favor.” United States v. Sabhani, 599 F.3d 215,


                                            13
 1   241 (2d Cir. 2010). “In general, ‘whether a given writing constitutes a threat is

 2   an issue of fact for the trial jury,’” United States v. Davila, 461 F.3d 298, 304 (2d

 3   Cir. 2006) (quoting United States v. Malik, 16 F.3d 45, 49 (2d Cir. 1994))

 4   (brackets omitted); see also United States v. Carrier, 672 F.2d 300, 306 (2d Cir.

 5   1982) (“Most cases [involving alleged threats] are within a broad expanse of

 6   varying fact patterns which may not be resolved as a matter of law, but should

 7   be left to a jury.”), and we therefore affirm the conviction if “the evidence at trial

 8   was . . . sufficient to permit a reasonable jury to find that [Turner’s] conduct

 9   constituted a threat.” Davila, 461 F.3d at 305.

10         Turner does not challenge the application of this standard of review to his

11   case, but reaffirms it. We note, however, that in matters implicating the First

12   Amendment, we in some contexts independently review so-called “constitutional

13   facts,” “scrutiniz[ing] carefully the lower court’s application of the relevant

14   standards to the facts at hand” to ensure that a judgment does not intrude on

15   First Amendment rights. United States v. Cutler, 58 F.3d 825, 833-34 (2d Cir.

16   1995) (emphasis omitted). The Ninth Circuit has invoked the constitutional

17   facts doctrine in the context of a threats conviction, suggesting that an appellate

18   court “[d]efer[s] to the jury’s findings on historical facts, credibility

19   determinations, and elements of statutory liability,” but then “conduct[s] an

20   independent review of the record to determine whether the facts as found by the


                                              14
 1   jury establish the core constitutional fact” of a true threat. United States v.

 2   Hanna, 293 F.3d 1080, 1088 (9th Cir. 2002). Other courts, however, have

 3   conducted sufficiency review in this context without reference to the

 4   constitutional facts doctrine. See, e.g., United States v. Jeffries, 692 F.3d 473,

 5   481 (6th Cir. 2012) (reviewing a threats conviction for sufficiency without

 6   reference to the constitutional facts doctrine); United States v. Parr, 545 F.3d

 7   491, 496-97 (7th Cir. 2007) (same). Moreover, at least one noted commentator

 8   has taken the view that “federal appellate courts have authority to exercise

 9   independent judgment with respect to adjudicative facts decisive of

10   constitutional law application,” but that “it goes too far to convert this

11   competence into a duty,” even in the First Amendment context. Henry P.

12   Monaghan, Constitutional Fact Review, 85 Colum. L. Rev. 229, 276 (1985); see

13   also Richard H. Fallon, Jr., John F. Manning, Daniel J. Meltzer & David L.

14   Shapiro, Hart & Wechsler’s The Federal Courts & The Federal System 334-35

15   (6th ed. 2009) (noting that “[t]oday, the vitality of the constitutional . . . fact

16   doctrine[] is disputed . . . .”).

17          We need not decide in this case whether we are required to conduct an

18   independent review of the record as to the core constitutional question of the

19   existence of a true threat.         Here, the result is the same whether the

20   constitutional fact doctrine is (or is not) implicated. We determine that the


                                              15
 1   evidence at trial was more than sufficient to permit a reasonable jury to find

 2   each of the elements of § 115(a)(1)(B)—including the requirement of a true

 3   threat—beyond a reasonable doubt. We also conclude based on an independent

 4   review of the record that the core constitutional fact of a true threat was amply

 5   established, and that Turner’s conduct was unprotected by the First

 6   Amendment.

 7                                             ***

 8         The statute of Turner’s conviction, 18 U.S.C. § 115(a)(1)(B), includes both

 9   objective and subjective elements: to be convicted, Turner must have both (1)

10   “threaten[ed] to assault . . . or murder” a federal judge, and (2) “inten[ded] to

11   impede, intimidate, or interfere with such . . . judge . . . while engaged in the

12   performance of official duties, or . . . inten[ded] to retaliate against such . . .

13   judge . . . on account of the performance of official duties.” Id. Turner does not

14   contest that the evidence at trial was sufficient to prove that he intended to

15   intimidate or retaliate against Judges Easterbrook, Bauer, and Posner. Rather,

16   he argues that the evidence failed to prove a true threat.

17         This Circuit’s test for whether conduct amounts to a true threat “is an

18   objective one—namely, whether an ordinary, reasonable recipient who is

19   familiar with the context of the [communication] would interpret it as a threat

20   of injury.” Davila, 461 F.3d at 305 (quoting Malik, 16 F.3d at 49) (internal


                                             16
 1   quotation mark omitted).4 Prohibitions on true threats—even where the speaker

 2   has no intention of carrying them out—“‘protect[] individuals from the fear of

 3   violence’ and ‘from the disruption that fear engenders[]’ . . . .” Virginia v. Black,

 4   538 U.S. 343, 360 (2003) (quoting R.A.V. v. City of St. Paul, 505 U.S. 377, 388

 5   (1992)), and are fully consistent with the First Amendment. See id. at 359; see

 6   also Kent Greenawalt, Speech, Crime, and the Uses of Language 91 (1989)

 7   (“Despite the relevance of freedom of speech, a legislature could reasonably

 8   decide to make it criminal for a person with apparent firmness of purpose to

 9   threaten a specific legal wrong grave enough to be likely either to cause

10   substantial emotional disturbance in the person threatened or to require the

11   employment of substantial resources for investigation or prevention.”).


           4
              This Court’s decision in Davila post-dates, but did not address, Virginia v.
     Black, 538 U.S. 343 (2003), in which the Supreme Court stated that “‘[t]rue threats’
     encompass those statements where the speaker means to communicate a serious
     expression of an intent to commit an act of unlawful violence to a particular individual
     or group of individuals.” Id. at 359. Since Black, some disagreement has arisen among
     our sister circuits regarding whether Black altered or overruled the traditional
     objective test for true threats by requiring that the speaker subjectively intend to
     intimidate the recipient of the threat. Compare United States v. Cassel, 408 F.3d 622,
     632-33 (9th Cir. 2005) (interpreting Black as holding that “intent to intimidate is
     necessary” for speech to qualify as a true threat) with Jeffries, 692 F.3d at 479-80
     (declining to require specific intent in the definition of a true threat) and United States
     v. White, 670 F.3d 498, 508-09 (4th Cir. 2012) (same). Turner makes no argument
     based on this division and this case poses no occasion to address it. Even assuming,
     arguendo, that Black did alter the definition of “true threats” to require subjective
     intent to intimidate, the outcome in this case would be the same: the statute under
     which Turner was convicted includes a subjective intent element, see 18 U.S.C. §
     115(a)(1)(B), and based on our independent review of the record we conclude that a
     true threat was established pursuant to both the objective and subjective tests.

                                                 17
 1         Turner first argues that he engaged in constitutionally protected pure

 2   political speech: an expression of his editorial opinion about the Seventh

 3   Circuit’s decision with respect to the Second Amendment. We have no doubt

 4   that Turner was constitutionally entitled to condemn and disparage the Seventh

 5   Circuit. “[D]ebate on public issues should be uninhibited, robust, and wide open,

 6   and . . . may well include vehement, caustic, and sometimes unpleasantly sharp

 7   attacks on government and public officials.” Watts v. United States, 394 U.S.

 8   705, 708 (1969) (per curiam) (quoting New York Times Co. v. Sullivan, 376 U.S.

 9   254, 270 (1964)) (internal quotation mark omitted). But Turner’s political

10   criticism was not the basis for his conviction. Rather, he was convicted of doing

11   something more—of threatening the lives of three judges with the intent, as §

12   115(a)(1)(B) provides, “to impede, intimidate, or interfere with such . . . judge[s]

13   . . . while engaged in the performance of official duties.” 18 U.S.C. § 115(a)(1)(B).

14   As already stated, prohibiting threats—both to preserve citizens from fear and

15   “from the possibility that the threatened violence will occur,” Black, 538 U.S. at

16   359–60 (internal quotation marks omitted)—is constitutionally permissible. The

17   evidence was more than sufficient, moreover, for a jury to conclude that Turner’s

18   statements were not “political hyperbole,” as he contended, but violent threats

19   against the judges’ lives.

20


                                              18
 1         Turner contends that no reasonable person could have interpreted his

 2   statements as a threat because “[Turner’s] kind of talk permeates public

 3   discourse.”   Appellant’s Br. at 41.      He cites examples, including a former

 4   congressman who was quoted in a local newspaper as saying of a gubernatorial

 5   candidate, “Instead of running for governor of Florida, they ought to have him

 6   and shoot him. Put him against the wall and shoot him.” See Christopher J.

 7   Kelly, Kanjorski Ponders ‘Nuts,’ Bolts from Blue, The Times-Tribune (Scranton)

 8   (Oct. 23, 2010) http://thetimes-tribune.com/opinion/editorials-columns/roderick-

 9   random/kanjorski-ponders-nuts-bolts-from-blue-1.1052739. Although we lack

10   the necessary context to evaluate many of the proffered statements, none of the

11   brief or off-the-cuff remarks cited by Turner rises nearly to the seriousness of

12   Turner’s extended discussion of killing Judges Easterbrook, Bauer, and Posner.5

13   And if Turner were able to furnish examples of other threats as apparently

14   serious as his attack on these judges, those threats would also exceed the ambit

15   of the First Amendment’s protections—not exonerate Turner.


           5
             The examples Turner provides in his brief seem more akin to the facts in Watts,
     394 U.S. 705, in which the Supreme Court reversed the conviction of an eighteen-year-
     old who, while participating in a discussion group during a public rally at the
     Washington Monument, stated he had recently received his draft classification but “[i]f
     they ever make me carry a rifle, the first man I want to get in my sights is L.B.J.”—at
     which point the crowd laughed. Id. at 706; see id. at 707. The Court held that these
     facts were insufficient to prove a true threat to harm the President. See id. at 708.
     But such an obviously flippant statement is quite different from Turner’s lengthy and
     detailed discussion of killing the three judges.

                                               19
 1         The full context of Turner’s remarks reveals a gravity readily

 2   distinguishable from mere hyperbole or common public discourse. In his blog

 3   post, Turner not only wrote that these three judges should be killed, but also

 4   explained how Judge Lefkow had ruled against Matt Hale and how, “[s]hortly

 5   thereafter, a gunman entered the home of that lower court Judge and

 6   slaughtered the Judge’s mother and husband. Apparently, the 7th U.S. Circuit

 7   court didn’t get the hint after those killings. It appears another lesson is

 8   needed.” Judges Easterbrook, Bauer, and Posner were of course familiar with

 9   those murders, with Judge Lefkow, and with Matt Hale’s subsequent

10   prosecution for soliciting someone to kill Judge Lefkow. Such serious references

11   to actual acts of violence carried out in apparent retribution for a judge’s decision

12   would clearly allow a reasonable juror to conclude that Turner’s statements were

13   a true threat. See Davila, 461 F.3d at 305 (holding that the evidence was

14   sufficient to support a threat conviction where the threatening letter was sent

15   “not long after the well-publicized anthrax attacks of 2001” and was

16   “accompanied by apparent references to anthrax and Osama Bin Laden”).

17   Indeed, the Fourth Circuit recently affirmed a threat conviction in very similar

18   circumstances—where a speaker “conclud[ed] [his] email by comparing [the

19   recipient] to Judge Lefkow, whose relatives had been murdered.” United States

20   v. White, 670 F.3d 498, 512 (4th Cir. 2012). The Fourth Circuit determined that


                                              20
 1   given this reference, among other things, “[a]ny reasonable recipient of this

 2   email would have taken it as a threat of violence.” Id.

 3         The evidence of a threat in this case is even stronger. Turner posted on

 4   his website that “Judge Lefkow made a ruling in court that I opined made her

 5   ‘worthy of death[,]’ [and] [a]fter I said that, someone went out and murdered her

 6   husband and mother inside the Judges Chicago house.” Given that Turner’s

 7   statements publicly implied a causal connection between Turner’s calls for

 8   judges’ deaths and actual murders, his statements about Judges Easterbrook,

 9   Bauer, and Posner, were quite reasonably interpreted by the jury as the serious

10   expression of intent that these judges, too, come to harm.         See Planned

11   Parenthood of the Columbia/Willamette, Inc. v. Am. Coalition of Life Activists,

12   290 F.3d 1058, 1079 (9th Cir. 2002) (en banc) (finding that a “WANTED” poster

13   naming a specific victim constituted a true threat after three individuals who

14   had previously been featured in such “WANTED” posters had been murdered).

15   The seriousness of the threat, moreover, was further shown by Turner’s posting

16   of the judges’ photographs and work addresses.            Coupled with Turner’s

17   admission in an email a few weeks earlier that releasing addresses was an

18   “effective way to cause otherwise immune public servants to seriously rethink

19   how they use [their] power,” the jury had abundant evidence from which to

20   conclude that Turner was threatening the judges in retaliation for their ruling,

21   rather than engaging in mere political hyperbole.

                                            21
 1         Turner argues that a “close syntactical analysis” of his statements reveals

 2   that he used only the passive voice.         He wrote variously that Judges

 3   Easterbrook, Bauer, and Posner “deserve to be killed”; that “[i]f they are allowed

 4   to get away with this by surviving, other Judges will act the same way”; and that

 5   “[t]hese Judges deserve to be made such an example of as to send a message to

 6   the entire judiciary: Obey the Constitution or die.” Because he never explicitly

 7   wrote, “I will kill them,” Turner claims, his words cannot reasonably have been

 8   interpreted as a threat. The dissent essentially concurs in this argument,

 9   contending that at least when an alleged threat constitutes a “public statement

10   of advocacy” as opposed to a “personal communication[],” it “must be clearly in

11   the form of a threat” to constitute a true threat for First Amendment purposes.

12   [slip op. __ (dissent at 8)].

13         With respect, this comports neither with precedent nor with the

14   protections afforded by the First Amendment. As we have said before, “rigid

15   adherence to the literal meaning of a communication without regard to its

16   reasonable connotations derived from its ambience would render the statute

17   powerless against the ingenuity of threateners who can instill in the victim’s

18   mind as clear an apprehension of impending injury by an implied menace as by

19   a literal threat.” Malik, 16 F.3d at 50; see also United States v. Shoulberg, 895

20   F.2d 882, 886 (2d Cir. 1990) (upholding a threat conviction against a First


                                             22
 1   Amendment challenge due to an “implied . . . use [of] violence” and “overtones of

 2   imminent threat” (emphases added)). Malik, moreover, is in full accord with the

 3   Supreme Court’s recognition in Virginia v. Black, 538 U.S. 343 (2003), that given

 4   the surrounding context, cross burnings may constitute unprotected threats of

 5   violence, see id. at 354, 357, 363, despite the wholly implicit nature of the serious

 6   threat they convey.

 7         Here, Turner did not merely advocate law violation or express an abstract

 8   desire for the deaths of Judges Easterbrook, Bauer, and Posner. He posted

 9   photographs, work addresses and room numbers for each of the judges, along

10   with a map and photograph of the courthouse. Moreover, Turner’s intent to

11   interfere with these judges—to intimidate them through threat of violence—

12   could not have been more clearly stated in his pointed reference to their

13   colleague, whose family members had been killed: “[A] gunman entered the

14   home of that lower court Judge and slaughtered the Judge’s mother and

15   husband. Apparently, the 7th U.S. Circuit court didn’t get the hint . . . .” The

16   dissent, acknowledging that Turner wished to see the three judges dead,

17   nevertheless concludes that Turner’s statements cannot constitute a true threat

18   because publicly made, although his speech “might be subject to a different

19   interpretation if, for example, the statements were sent to the Judges in a letter

20   or email.” [slip op. __ (dissent at 8)]. It is hard to see how Turner’s threat


                                              23
 1   became less threatening, however, because publicly issued—particularly given

 2   Turner’s own boasting that public dissemination of address information is “an

 3   effective way” to instill fear, “to cause otherwise immune public servants to

 4   seriously rethink how they use the power lent to them by We The People.”

 5         We do not hold and do not mean to suggest that syntax is not a relevant

 6   factor for consideration in appropriate cases.6 But Turner’s jury clearly acted

 7   reasonably in concluding that Turner’s statements amounted to a true threat

 8   given, inter alia, his lengthy discussion of killing the three judges, his reference

 9   to the killing of Judge Lefkow’s family, and his update the next day with detailed

10   information regarding how to locate Judges Easterbrook, Bauer, and Posner. All

11   this is powerful evidence of a true threat—that Turner intended his website to

12   intimidate Judges Easterbrook, Bauer, and Posner and to impede them in the

13   performance of their duties by putting them in fear for their lives.

14         Turner claims, next, that United States v. Kelner, 534 F.2d 1020 (2d Cir.

15   1976), defines threats very narrowly, and that it requires reversal here. The


           6
              For example, in United States v. Bagdasarian, 652 F.3d 1113 (9th Cir. 2011),
     on which Turner relies heavily, the Ninth Circuit vacated a threats conviction, basing
     its decision in part on the fact that the speaker did not use the first person in writing
     that the President “will have a 50 cal in the head soon” and “shoot the nig.” Id. at
     1119. But the facts in Bagdasarian were not nearly as seriously threatening as
     Turner’s extended discussion of killing Judges Easterbrook, Bauer, and Posner: the
     Bagdasarian defendant simply posted on a Yahoo! Finance online message board two
     one-sentence comments containing the quoted language—while simultaneously posting
     other comments suggesting that he was drunk. See id. at 1115 & n.10.

                                                24
 1   Kelner Court concluded that “a narrow construction of the word ‘threat’” in 18

 2   U.S.C. § 875, which criminalizes the transmission in interstate commerce of a

 3   communication containing a threat to injure the person of another, is fully

 4   consistent with the First Amendment, despite the absence in § 875 of any

 5   requirement that the defendant specifically intend to carry out the threat. Id.

 6   at 1027. Affirming the threat conviction there, the court wrote in dicta that “[s]o

 7   long as the threat on its face and in the circumstances in which it is made is so

 8   unequivocal, unconditional, immediate and specific as to the person threatened,

 9   as to convey a gravity of purpose and imminent prospect of execution, [18 U.S.C.

10   § 875] may properly be applied.” Id. at 1027. But see id. at 1029 (Mulligan, J.,

11   concurring) (“I cannot accept Judge Oakes’s obiter dicta . . . . [T]he proposed

12   requirement that the threat be of immediate, imminent and unconditional injury

13   seems to me to be required neither by the statute nor the First Amendment.”).

14   Turner argues, in effect, that Kelner requires that all threats, whatever the

15   statute prohibiting them, must satisfy these conditions before they may be

16   punished consistent with the First Amendment.

17         Suffice it to say that this does not describe our cases, which have affirmed

18   convictions for threats that were both conditional and inexplicit. In Malik, 16

19   F.3d 45, for example, we affirmed a threat conviction pursuant to 18 U.S.C. §

20   876, which prohibits mailing threatening communication, based on “cryptic and


                                             25
 1   menacing” letters (containing phrases such as “Ii’ll play likewise with you judges

 2   from a Koranic and Torooh perspective thats an eye for an eye and life for a

 3   life”). Id. at 50. We acknowledged that the letters were “[a]rguably . . .

 4   ambiguous.” Id. But we wrote, directly contrary to Turner’s argument, that

 5   “[a]n absence of explicitly threatening language does not preclude the finding of

 6   a threat . . . and, of course, a conditional threat—e.g., ‘your money or your

 7   life’—is nonetheless a threat.” Id. at 49 (citations omitted); see also Davila, 461

 8   F.3d at 304–05 (upholding a conviction for delivering a threat through the mail

 9   where the defendant delivered a substance that appeared to be anthrax powder).

10   The “existence vel non of a ‘true threat,’” we also said, “is a question generally

11   best left to a jury.” Malik, 16 F.3d at 51.

12         More importantly, moreover, Turner’s interpretation of Kelner—that only

13   communications that facially threaten unequivocal, unconditional, immediate,

14   and specific injury may be prohibited consistent with the First Amendment—is

15   contrary to the Supreme Court’s conclusion in Black. The Black Court held that

16   cross burning can constitute a threat, depending upon the surrounding

17   circumstances, because “[i]ntimidation in the constitutionally proscribable sense

18   of the word is a type of true threat, where a speaker directs a threat to a person

19   or group of persons with the intent of placing the victim in fear of bodily harm

20   or death.” 538 U.S. at 360. But, as the Supreme Court acknowledged, “a


                                             26
 1   burning cross does not inevitably convey a message of intimidation,” even though

 2   few, if any, messages are as ominous. Id. at 357. Turner suggests that it is

 3   necessary that his statements on their face show that he personally “intend[ed]

 4   to take violent action against the judges.” But neither Kelner, nor certainly

 5   Black, impose this requirement. See id. at 359–60.

 6         Turner argues, finally, that his language, on its face, purported to be

 7   directed at third parties, rather than the judges themselves, and that it therefore

 8   cannot be prohibited unless it constitutes incitement within the meaning of

 9   Brandenburg v. Ohio, 395 U.S. 444 (1969) (per curiam).7 The dissent appears to

10   agree, concluding that Turner’s speech, “as advocacy of the use of force, falls

11   outside the true threats category,” but perhaps may still be constitutionally

12   proscribed. [slip op. __ (dissent at 9)]. This argument, however, again relies

13   overmuch on the literal denotation and syntax of Turner’s statements, refusing

14   to acknowledge that threats—which may be prohibited, consistent with the First

15   Amendment—need be neither explicit nor conveyed with the grammatical

16   precision of an Oxford don. Turner’s conduct was reasonably found by the juryto



           7
              “[T]he constitutional guarantees of free speech and free press do not permit a
     State to forbid or proscribe advocacy of the use of force or of law violation except where
     such advocacy is directed to inciting or producing imminent lawless action and is likely
     to incite or produce such action.” Brandenburg, 395 U.S. at 447.

                                                27
 1   constitute a threat, unprotected by the First Amendment; it need not also

 2   constitute incitement to imminent lawless action to be properly proscribed.8

 3         Having considered and dismissed Turner’s arguments with respect to the

 4   sufficiency of the evidence, we conclude that reasonable jurors could have found,

 5   based on the evidence at trial, that Turner’s statements constituted a threat of

 6   serious harm to the three victim judges, and that Turner undertook this threat

 7   with the intent to intimidate them while they were engaged in the performance

 8   of their duties or to retaliate against them for said performance. Accordingly,

 9   the evidence was sufficient. Furthermore, based on an independent review of

10   the record and for essentially the reasons stated above, we conclude that

11   Turner’s conduct constituted a true threat for First Amendment purposes.

12                                   II. Jury Instructions

13         Turner next argues that the district court erred by failing to instruct the

14   jury with language from Kelner and, further, that this error violated Turner’s

15   Sixth Amendment right to a jury trial on the essential elements of the offense.

16   According to Turner, the district court was required to inform the jurors that

           8
             Turner also argues that the indictment was constructively amended from a
     threats offense to an incitement offense or, alternatively, that there was a prejudicial
     variance between the indictment and the proof at trial. The indictment, however,
     charged Turner with threatening federal judges in violation of 18 U.S.C. § 115(a)(1)(B),
     and the jury was properly instructed regarding the elements of that statute—including
     the requirements of a true threat, see Part II, infra. The evidence at trial was more
     than sufficient to establish Turner’s violation of § 115(a)(1)(B). Hence, Turner’s claim
     is without merit.

                                               28
 1   they could convict him only if his statements were “so unequivocal,

 2   unconditional, immediate, and specific as to the person threatened, as to convey

 3   a gravity of purpose and imminent prospect of execution.” Appellant’s Br. at 72

 4   (quoting Kelner, 534 F.2d at 1027).

 5         The government argues that Turner waived any such objection because,

 6   although Turner requested that the Kelner language be included in the jury

 7   instructions during his first trial, he never specifically objected when the court

 8   declined to use it, and because the proposed jury instructions Turner submitted

 9   during the second and third trials made no mention of this sentence from Kelner.

10   Rule 30 of the Federal Rules of Criminal Procedure prohibits us from considering

11   an objection that was not properly raised below unless it amounts to plain error.

12   See Fed. R. Crim. P. 30(d). We conclude that we need not decide whether Turner

13   properly objected, however, because the district court did not err in its

14   instructions by omitting the Kelner dicta in any event.

15         We review claims of error in jury instructions de novo. United States v.

16   Kozeny, 667 F.3d 122, 130 (2d Cir. 2011). “A jury instruction is erroneous if it

17   misleads the jury as to the correct legal standard or does not adequately inform

18   the jury on the law.” United States v. Bahel, 662 F.3d 610, 634 (2d Cir. 2011)

19   (internal quotation marks omitted).

20


                                             29
 1         In this case, the district court instructed the jury:

 2               [W]hether a particular statement is a threat is governed by an
 3         objective standard. That is, a statement is a threat if it was made
 4         under such circumstances that a reasonable person hearing or
 5         reading the statement and familiar with its context would
 6         understand it as a serious expression of an intent to inflict an
 7         injury. An absence of explicitly threatening language does not
 8         preclude you from finding the statement to be a threat.
 9               It is not necessary for the government to prove that the
10         defendant intended to carry out the threat, that the defendant had
11         the ability to carry out the threat, or that the defendant
12         communicated the threat to the victims. The relevant intent is the
13         intent to communicate the threat.
14               In determining whether the charged statements constitute a
15         threat, you should consider the context in which they were made.
16         Written words or phrases and their reasonable connotations take
17         their character as threatening or harmless from the context in
18         which they are used, measured by the common experience of the
19         society in which they are published.                This includes the
20         circumstances in which they are uttered as well as the
21         circumstances of the person who uttered them.
22               ...
23               The First Amendment protects vehement, scathing, and
24         offensive criticism of public officials, including United States judges.
25         Should you find that the defendant’s statements for which he is
26         charged were no more than mere political hyperbole then you may
27         be justified in finding that no threat was in fact made. I instruct
28         you, however, that a threat as I have defined the term in these
29         instructions is not protected by the First Amendment of the United
30         States Constitution.
31
32         Although these instructions reflect the test we have outlined in prior cases,

33   see, e.g., Davila, 461 F.3d at 305, Turner contends that Kelner specified

34   additional elements of a threat offense that are necessary for conviction: namely,

35   that it be “so unequivocal, unconditional, immediate, and specific as to the


                                             30
 1   person threatened, as to convey a gravity of purpose and imminent prospect of

 2   execution . . . .” Kelner, 534 F.2d at 1027. We have affirmed convictions in

 3   which the jury was instructed with such language, see Malik, 16 F.3d at 51, but

 4   we have never held that such an instruction is constitutionally required. Indeed,

 5   in Kelner itself—where we affirmed the conviction—the relevant portion of the

 6   jury instruction stated only that “[m]ere political hyperbole or expression of

 7   opinion or discussion does not constitute a threat,” and that the jury would be

 8   justified in finding that no threat was in fact made if the statements were “no

 9   more than an indignant or extreme method of stating political opposition . . . .”

10   Kelner, 534 F.2d at 1025 (internal quotation marks omitted) (alteration in

11   original). The district court’s instruction in this case contained nearly identical

12   language. We therefore conclude that the district court did not err by omitting

13   the requested Kelner language from its jury instructions.

14         Turner also argues that the district court plainly erred by charging the

15   jurors only that they “may”—rather than “must”—acquit if they found Turner’s

16   statements to be mere political hyperbole. Turner does not contest that he failed

17   to raise this objection below and that our review is therefore restricted to plain

18   error. Accordingly, we may exercise our discretion to notice a forfeited error only

19   where there was in fact error, it was plain, it affected Turner’s substantial

20   rights, and the error seriously affects the fairness, integrity, or public reputation


                                              31
 1   of judicial proceedings. United States v. Cain, 671 F.3d 271, 287 (2d Cir. 2012).

 2   “[T]he burden of establishing entitlement to relief for plain error is on the

 3   defendant claiming it . . . .” United States v. Dominguez Benitez, 542 U.S. 74, 82

 4   (2004).

 5         Even assuming arguendo that the district court erred by using the word

 6   “may” rather than “must” in this portion of its charge, this error was not plain.

 7   Turner cannot show that he was prejudiced by any error. The district court’s

 8   other instructions properly defined the elements necessary for the jury to find

 9   a true threat. To convict, the jury therefore had to conclude that Turner’s

10   statements would reasonably be interpreted by someone hearing or reading

11   them and familiar with their context as a serious expression of an intent to

12   inflict injury, and that he intentionally made these statements to intimidate or

13   retaliate against the judges. These findings are sufficient to satisfy the First

14   Amendment.

15         We therefore conclude that the district court’s jury instructions did not

16   contain prejudicial error.

17                                III. Other Arguments

18         Both in his counseled and in a supplemental pro se brief, Turner raises

19   various other arguments challenging his conviction. We conclude that none

20   requires reversal.


                                             32
 1   A.    Evidence and Government Statements Regarding Turner’s Audience

 2         Turner argues that the government impermissibly suggested to the jury,

 3   both in questioning witnesses and in its summation, that Turner was inciting a

 4   large audience of racist followers, which Turner contends is irrelevant to

 5   whether he made a true threat in violation of 18 U.S.C. § 115(a)(1)(B). Because

 6   Turner did not object at trial, we review for plain error. See United States v.

 7   Williams, 690 F.3d 70, 75(2d Cir. 2012); United States v. Simels, 654 F.3d 161,

 8   168 (2d Cir. 2011).

 9         We find no error, much less plain error. The degree to which Turner’s

10   statements were widely read and noted publicly was relevant to whether Turner

11   intended for his threats to reach—and thus to intimidate—Judges Easterbrook,

12   Bauer, and Posner. In April 2009 emails, Turner himself drew the link between

13   his audience and his perceived ability to influence public officials: his “position

14   on the radio” gave him the “power” to “confront what I see as injustice” and to

15   “cause otherwise immune public servants to seriously rethink how they use the

16   power lent to them by We The People.”

17         Moreover, it was Turner himself, not the government, who emphasized his

18   status in the white supremacist community, thereby placing the nature of his




                                             33
 1   audience at issue.9 See United States v. Miller, 478 F.2d 1315, 1318 (2d Cir.

 2   1973) (holding that government’s questions on cross-examination and remarks

 3   during summation regarding defendant’s association with a team of robbers did

 4   not create unfair prejudice because defendant had “placed in issue the scope of

 5   his association” with the robbers during direct examination). In the course of

 6   mounting a defense based in part on the claim that FBI agents had previously

 7   advised him that blog postings of the sort he posted on June 2 and 3, 2009 were

 8   constitutionally protected, Turner testified during direct examination that “my

 9   show was . . . popular with groups that had a history of doing terrible

10   violence . . . [such as t]he K[]u Klux Klan, Aryan Nations, [and] Nazis.” And

11   Turner claimed that the FBI viewed him “as a celebrity or—I don’t want to say

12   a star because I’m not a star, but . . . I had a celebrity kind of status” among

13   white supremacist groups. Indeed, the FBI’s recruitment of Turner owing to his

14   association with radical groups was the “center” of his defense, according to

15   Turner’s    counsel,    and   was    referenced     both    in   testimony    and    in

16   exhibits—specifically, FBI documents mentioning Turner’s ties to white

17   supremacists—that were part of the defense case. Since Turner himself first

18   drew attention to these associations, he can hardly accuse the government of


           9
            The district court ordered that the government could not reference Turner’s
     membership in a racist organization “unless the defendant open[ed] the door.” Turner
     undeniably “opened the door” to the line of inquiry to which he now, belatedly, objects.

                                               34
 1   prejudicing the jury by later addressing them.          Accordingly, we find no

 2   impropriety in the government’s statements and its use of evidence regarding

 3   Turner’s audience.

 4   B.    Government Statements Regarding the First Amendment

 5         Turner next takes issue with certain remarks made by the prosecution

 6   with respect to the First Amendment. In its summation, the government told

 7   the jury:

 8                Now, I expect the judge will instruct you here—one moment
 9         on the First Amendment, actually. You’ve heard about the First
10         Amendment in this case, that somehow this is protected speech.
11         You’ll notice from the instruction that it’s actually not the case. You
12         can’t threaten violence against people.
13                In this country, you can criticize people, you can use hate
14         speech, love speech, or anything in-between. But the minute you
15         say [“]do what I think or you’re gonna die,[”] that’s not protected
16         speech. And that’s what the judge will instruct you, that threats, as
17         defined by these instructions, [are] not protected by the First
18         Amendment. You don’t have to let that be part of your analysis at
19         all.
20
21   The government also said that “[v]ictims don’t care about punctuation and verb

22   tense,” and that “how an average person would understand [these words] if they

23   were the subject of that which was written” was “the only thing that matters.”

24         Turner argues that these statements were “completely wrong.” He did not

25   object at trial, however, so our review is restricted to plain error. See Williams,

26   690 F.3d at 75.      We find none here.      Even assuming arguendo that the



                                             35
 1   government’s comments did not perfectly state the elements of § 115(a)(1)(B) and

 2   the relevant First Amendment principles, these remarks did not “cause[] the

 3   defendant substantial prejudice by so infecting the trial with unfairness as to

 4   make the resulting conviction a denial of due process.” United States v. Carr,

 5   424 F.3d 213, 227 (2d Cir. 2005). Moreover, the district court properly instructed

 6         the jury immediately following the summations and explicitly stated, “You

 7   must accept the law as I provide it in these instructions.” We therefore cannot

 8   find plain error in the government’s statements regarding the First Amendment.

 9   C.    Testimony of Judges Easterbrook, Bauer, and Posner

10         Turner next argues that the district court erred in denying his motion in

11   limine to preclude Judges Easterbrook, Bauer, and Posner from testifying

12   because such testimony would be irrelevant and substantially more prejudicial

13   than probative. This argument, however, is directly foreclosed by our precedent.

14   See Malik, 16 F.3d at 49 (affirming a conviction for threatening a judge, and

15   holding that the judge’s testimony regarding his interpretation of the

16   defendant’s statements was “highly relevant”); see also Davila, 461 F.3d at 305

17   (“[P]roof of the effect of the alleged threat upon the addressee is highly relevant.”

18   (internal quotation marks omitted)).

19         Turner also argues that Chief Judge Easterbrook’s comment that “there

20   have been many federal judges assassinated in the past 50 years” lacked any


                                              36
 1   factual basis. Suffice it to say, again, that Turner did not object, and Chief

 2   Judge Easterbrook’s fleeting comment could hardly have prejudiced Turner so

 3   as to satisfy the plain error standard. See United States v. Zangari, 677 F.3d 86,

 4   96 (2d Cir. 2012).

 5   D.    Evidence that the Threats Were Not Carried Out

 6         Finally, Turner argues that the district court improperly sustained the

 7   government’s relevance objections when he attempted to ask Chief Judge

 8   Easterbrook whether “anything ever happen[ed] . . . as a result of the blog

 9   posting.”   We conclude, however, that the district court did not abuse its

10   discretion in sustaining the government’s objection. Turner was permitted to

11   ask more specific questions—about whether Chief Judge Easterbrook sought

12   additional protection from the Marshals or whether Turner ever tried to

13   communicate with him. Turner elicited from Judge Bauer, moreover, that no

14   one had tried to attack him, and the government never implied that any of the

15   judges had actually been attacked. Whether a threat is ultimately carried out

16   is, at best, of marginal relevance to whether the threat was made in the first

17   place; indeed, the speaker need not even have intended or been able to carry out

18   the threat for § 115(a)(1)(B) to apply. Accordingly, the district court’s ruling fell

19   comfortably within the scope of its discretion.

20


                                              37
 1   E.    Turner’s Pro Se Arguments

 2         In a supplemental pro se brief, Turner raises various other arguments

 3   attacking his conviction and sentence. We have considered these arguments and

 4   find them without merit, with the exception of his claim of ineffective assistance

 5   of counsel.

 6         “When faced with a claim for ineffective assistance of counsel on direct

 7   appeal, we may: (1) decline to hear the claim, permitting the appellant to raise

 8   the issue as part of a subsequent petition for writ of habeas corpus pursuant to

 9   28 U.S.C. § 2255; (2) remand the claim to the district court for necessary

10   factfinding; or (3) decide the claim on the record before us.” United States v.

11   Ramos, 677 F.3d 124, 129 (2d Cir. 2012) (internal quotation marks omitted).

12   Due to our “baseline aversion to resolving ineffectiveness claims on direct

13   review,” we decline to consider Turner’s ineffective-assistance argument at this

14   time. Id. (internal quotation marks omitted). Turner may pursue this claim in

15   a petition for writ of habeas corpus under 28 U.S.C. § 2255.

16                                    CONCLUSION

17         We have considered Turner’s remaining arguments and find them to be

18   without merit. Having concluded that Turner’s conviction was supported by

19   sufficient evidence, that the district court’s jury instructions contained no

20   prejudicial error, and that no other reversible error affected the proceedings, we

21   AFFIRM Turner’s conviction.

                                             38
POOLER, Circuit Judge, dissenting:

       I respectfully dissent from the majority’s conclusion relating to the sufficiency of the

evidence, because I find that, as a matter of law, Turner’s speech was not a true threat under 18

U.S.C. § 115(a)(1)(B) and the First Amendment.

       Section 115(a)(1)(B), as it “makes criminal a form of pure speech, must be interpreted

with the commands of the First Amendment clearly in mind.” Watts v. United States, 394 U.S.

705, 707 (1969). Although vast, “[t]he protections afforded by the First Amendment . . . are not

absolute, and we have long recognized that the government may regulate certain categories of

expression consistent with the Constitution.” Virginia v. Black, 538 U.S. 343, 358 (2003); see

also Chaplinsky v. New Hampshire, 315 U.S. 568, 572 (1942). Relevant to this case are two

such categories, “true threats,” see Watts, 394 U.S. at 708, and “incitement,” see Brandenburg v.

Ohio, 395 U.S. 444, 449 (1969).

       When evaluating speech that is purported to lie outside of constitutional protection, we

must take care in drawing the boundaries of these categories. “In defining these limited enclaves

of unprotected speech, . . . we have taken great pains to preserve ample breathing space in which

expression may flourish.” Thomas v. Bd. of Educ., Granville Cent. Sch. Dist., 607 F.2d 1043,

1048 (2d Cir. 1979). The true threats category distinguishes true threats from purported threats

that are mere “political hyperbole,” even if “vituperative, abusive, and inexact.” Watts, 394 U.S.

at 708. Similarly, the incitement category distinguishes incitement from the “advocacy of the

use of force or of law violation.” Brandenburg, 395 U.S. at 447. To distinguish true threats

from political hyperbole, we use an objective test, “namely, whether an ordinary, reasonable

recipient who is familiar with the context of the [communication] would interpret it as a threat of


                                                 1
injury.” [Majority Op. at 17 (quoting United States v. Davila, 461 F.3d 298, 305 (2d Cir.

2006) (internal quotation marks omitted).] For example, “[i]ntimidation in the

constitutionally proscribable sense of the word is a type of true threat, where a speaker directs a

threat to a person or group of persons with the intent of placing the victim in fear of bodily harm

or death.” Black, 538 U.S. at 360. To distinguish incitement from advocacy, we look to whether

the communication “is directed to inciting or producing imminent lawless action and is likely to

incite or produce such action.” Brandenburg, 395 U.S. at 447; see also Hess v. Indiana, 414

U.S. 105, 108-09 (1973) (finding no incitement where the “statement was not directed to any

person or group of persons”).

       In sum, our First Amendment analysis has true threats and incitement as two categories

of unprotected speech, under which we distinguish, respectively, true threats from purported

threats and incitement from purported incitement or advocacy. At issue in this case is the initial

question of the category under which the speech falls. A given communication may be neither

incitement nor a true threat, one or the other, or arguably even both. But before reaching any of

these conclusions, we must first determine, as a matter of law, which category we are in, and

whether we have an “incitement” case or a “true threats” case. Only then can we determine

whether the speech at issue is protected under the appropriate legal test.

       In many cases, this initial question is not explicitly addressed, because the form of speech

makes clear that the case is either an “incitement” case or a “true threats” case. Regardless, it is

undeniable that courts treat purported threats and advocacy as distinct. See Fogel v. Collins, 531

F.3d 824, 830 (9th Cir. 2007); Planned Parenthood of the Columbia/Willamette Inc. v. Am. Coal.

of Life Activists, 290 F.3d 1058, 1072 (9th Cir. 2002) (“Planned Parenthood II”); United States


                                                  2
v. Howell, 719 F.2d 1258, 1260 (5th Cir. 1983). We must make an initial determination of the

category of speech under which our analysis lies because “the constitutional question turns on

the source of the[] fear.” Planned Parenthood of the Columbia/Willamette Inc. v. Am. Coal. of

Life Activists, 244 F.3d 1007, 1018 (9th Cir. 2001) (“Planned Parenthood I”), rev’d en banc, 290

F.3d 1058 (9th Cir. 2002). Application of the “true threats” test presupposes that the speech at

issue is a purported threat and only evaluates its seriousness. See Black, 538 U.S. at 360 (stating

that speech is a true threat if “a speaker directs a threat to a person or group of persons with the

intent of placing the victim in fear of bodily harm or death,” which presumes that the

communication is in form a threat). Thus, our “true threats” analysis looks to “whether an

ordinary, reasonable recipient who is familiar with the context of the [communication] would

interpret it as a threat of injury,” or if the communication, while in form a threat, is

constitutionally-protected political hyperbole. Davila, 461 F.3d at 305. A different analysis is

needed to distinguish purported threats from other categories of speech.

       Furthermore, in determining whether speech is a purported threat, we must make sure

that the speech is not instead advocacy protected by Brandenburg. Brandenburg (incitement)

and Watts (true threats), and their respective progeny, offer different Constitutional protections,

and those afforded to advocacy would have less force if we analyzed all speech under the “true

threats” test. Advocacy of the use of force, even if not incitement under Brandenburg, will often

place the object of the advocacy “in fear of bodily harm or death,” which would be

“constitutionally proscribable” intimidation under Black. 538 U.S. at 360. Much of what is said

by even nonviolent advocates can “acquire[] the tinge of menace.” Planned Parenthood I, 244

F.3d at 1014. “[H]owever, that mere advocacy of the use of force or violence does not remove


                                                   3
speech from the protection of the First Amendment.” NAACP v. Claiborne Hardware Co., 458

U.S. 886, 927 (1982). “Speech does not lose its protected character . . . simply because it may

embarrass others or coerce them into action.” Id. at 910. For this to be true, we must distinguish

between threats and other forms of speech that may intimidate, menace, or coerce but are

protected (unless they fall into another category of regulated speech). Political advocacy must

be a form of speech that stands outside the true threats analysis.

       While “the line between the two forms of speech may be difficult to draw in some

instances,” Howell, 719 F.2d at 1260, case law establishes principles to distinguish between

threats and other forms of speech. First, with respect to the true threats category, “a court must

be sure that the recipient is fearful of the execution of the threat by the speaker (or the speaker’s

co-conspirators).”1 New York ex rel. Spitzer v. Operation Rescue Nat’l, 273 F.3d 184, 196 (2d

Cir. 2001). “Thus, generally, a person who informs someone that he or she is in danger from a

third party has not made a threat, even if the statement produces fear. This may be true even

where a protestor tells the objects of protest that they are in danger and further indicates political

support for the violent third parties.” Id. In other words, a threat “warns of violence or other

harm that the speaker controls.” Planned Parenthood II, 290 F.3d at 1089 (Kozinski, J.,

dissenting). In contrast, the incitement category involves “predictions or exhortations to others”


       1
          We have held that “it is not necessary for the Government to prove that the defendant
had a specific intent or a present ability to carry out his threat, but only that he intended to
communicate a threat of injury through means reasonably adapted to that purpose.” United
States v. Sovie, 122 F.3d 122, 125 (2d Cir. 1997) (internal quotation marks and brackets
omitted). It is necessary, however, that the object of the purported threat—the person on whom
the injury is to befall—is concerned with potential injury from the speaker. I take no position as
to whether, after Black, 538 U.S. 343, we must read a subjective intent requirement into our true
threats analysis. [See Majority Op. at 17 n.4.]


                                                  4
to use violence. See United States v. Bagdasarian, 652 F.3d 1113, 1119 (9th Cir. 2011).

Drawing this distinction will necessarily lead us to the syntax of the communication at issue: “I

will kill you” suggests danger from the speaker, while, “you deserve to die” suggests a

prediction or exhortation. However, “rigid adherence to the literal meaning of a communication

without regard to its reasonable connotations derived from its ambience would render the statute

powerless against the ingenuity of threateners who can instill in the victim’s mind as clear an

apprehension of impending injury by an implied menace as by a literal threat.” [Majority Op.

at 23 (quoting United States v. Malik, 16 F.3d 45, 50 (2d Cir. 1994)) (internal quotation

marks omitted).] Threats do not have to be “explicit [or] conveyed with the grammatical

precision of an Oxford don.” [Majority Op. at 24.] “An absence of explicitly threatening

language does not preclude the finding of a threat.”2 Malik, 16 F.3d at 49 (discussing 18 U.S.C.

§ 876). Speech may be ambiguous as to who will cause injury and still constitute a threat.

       As a second principle, a purported threat must be directed toward the victim. See

Operation Rescue Nat’l, 273 F.3d at 196. “In most cases where courts have found that speech



       2
          It must be remembered, however, that we are evaluating speech or communication to
distinguish between advocacy and purported threats. “The First Amendment [also] affords
protection to symbolic or expressive conduct as well as to actual speech,” and such conduct may
also be constitutionally proscribed. Black, 538 U.S. at 358. For example, in Davila, we found
that the defendant made a true threat when he sent a small amount of white powder in a letter
labeled “ANTRAX.” 461 F.3d at 300, 304-05. In Black, as the majority notes, the Supreme
Court held that “given the surrounding context, cross burnings may constitute unprotected
threats of violence, despite the wholly implicit nature of the serious threat they convey.”
[Majority Op. at 21 (citing Black, 538 U.S. at 345, 357, 363) (internal citation omitted).] In
United States v. Hart, the Eighth Circuit found that the defendant’s parking of a Ryder truck at
the entrance of an abortion clinic constituted a true threat, “in light of the surrounding
circumstances.” 212 F.3d 1067, 1072 (8th Cir. 2000). While similar expressions or conduct
may amount to a true threat, they cannot be mistaken for advocacy, and thus ambiguity as to the
nature of the communication does not raise the same concerns.

                                                 5
constituted a true threat, the threatening speech was targeted against specific individuals or was

communicated directly to the subject of the threat.” Fogel, 531 F.3d at 830. Purported

incitement, on the other hand, is directed toward third parties. See Bagdasarian, 652 F.3d at

1119 (describing advocacy as “predictions or exhortations to others”) (emphasis added).

       To the extent that speech is ambiguous, the distinction between “public discourse” and

“direct personal communications” is “highly significant.” See Planned Parenthood I, 244 F.3d

at 1018; see also Claiborne Hardware, 458 U.S. at 926-27 (“Since respondents would impose

liability on the basis of a public address—which predominantly contained highly charged

political rhetoric lying at the core of the First Amendment—we approach this suggested basis of

liability with extreme care.”). “Political speech, ugly or frightening as it may sometimes be, lies

at the heart of our democratic process.” Planned Parenthood II, 290 F.3d at 1089 (Reinhardt, J.,

dissenting); see also Boos v. Barry, 485 U.S. 312, 322 (1988) (“As a general matter, we have

indicated that in public debate our own citizens must tolerate insulting, and even outrageous,

speech in order to provide adequate breathing space to the freedoms protected by the First

Amendment.”) (internal quotation marks omitted). “Private threats delivered one-on-one do

not.” Planned Parenthood II, 290 F.3d at 1089 (Reinhardt, J., dissenting) (emphasis added).

We have often found ambiguous speech to be a true threat when conveyed in private

communication. In Malik the defendant sent two letters with “[a]rguably . . . ambiguous”

threats, and we affirmed the jury’s finding that the letters were true threats. 16 F.3d at 50. In

United States v. Shoulberg the defendant passed a note to a co-conspirator that “carried

overtones of imminent threat” toward a third person. 895 F.2d 882, 886 (2d Cir. 1990). In

United States v. White, 670 F.3d 498, 512 (4th Cir. 2012), the defendant sent an email comparing


                                                 6
the recipient to Judge Lefkow—similar to Turner’s invocation of Judge Lefkow in this

case—and the Fourth Circuit affirmed the threat conviction under Watts. [Majority Op. at 21.]

In all of these cases, courts found true threats despite the “absence of explicitly threatening

language,” Malik, 16 F.3d at 49. Unlike the present case, these cases all involved personal

communications.

       In contrast, the Supreme Court has held that even language that seems threatening may, if

made in public as part of political communications, fall under the incitement category. In

Claiborne Hardware, speaker Charles Evers, as organizer of a civil-rights boycott, spoke out

against boycott breakers during several public rallies. 458 U.S. at 902. At one rally, he stated

that boycott breakers would be “disciplined”; at another he said: “If we catch any of you going

in any of them racist stores, we’re gonna break your damn neck.” Id. The Supreme Court

acknowledged that Evers public statements “might have been understood as inviting an unlawful

form of discipline or, at least, as intending to create a fear of violence.” Id. at 927.

Nevertheless, it analyzed under Brandenburg and held that Ever’s statements were

constitutionally-protected advocacy. Id. at 927-29.

        I do not wish to imply that a public statement can never be a true threat. In United States

v. Kelner, we found a true threat where the speaker said, in an interview later broadcast on

television, “[w]e are planning to assassinate Mr. Arafat . . . . Everything is planned in detail.”

534 F.2d 1020, 1025 (2d Cir. 1976). While the majority correctly notes that the Kelner Court’s

threat test is dicta and that our standard is broader, [Majority Op. at 25], it is notable that the

Kelner Court found that the speech at issue was an “unequivocal, unconditional and specific

expression[] of intention immediately to inflict injury.” 534 F.2d at 1027. That is to say, when


                                                   7
speech is unambiguously directed toward a victim, we need not look to the distinction between

public and personal communications. It is in the face of ambiguity that this distinction is “highly

significant.” Planned Parenthood I, 244 F.3d at 1018. Nor do I wish to imply that a statement

cannot arguably be both a purported threat and advocacy. Speech may threaten violence that the

speaker controls and exhort others to act, directing the speech to both the victim and third

parties. But to the extent that the speech in question is a public address, we must “approach . . .

with extreme care.” Claiborne Hardware, 458 U.S. at 927. A public statement of advocacy

must be clearly in the form of a threat for us to apply the “true threats” test. Holding otherwise

would insufficiently protect public discourse.

       Turning to the case at hand, I would hold that Turner’s communications were advocacy

of the use of force and not a threat. It is clear that Turner wished for the deaths of Judges

Easterbrook, Posner, and Bauer. [Majority Op. at 4-5.] But I read his statements, made in the

passive voice, [see id. at 22], as an exhortation toward “free men willing to walk up to them and

kill them” and not as a warning of planned violence directed toward the intended victims, [id. at

5.] This reading is furthered by the fact that Turner’s words were posted on a blog on a publicly

accessible website, [id. at 4, 8], and had the trappings of political discourse, invoking Thomas

Jefferson’s famous quotation that “[t]he tree of liberty must be replenished from time to time

with the blood of tyrants and patriots,” [id. at 5.] Although vituperative, there is no doubt that

this was public political discourse. His speech might be subject to a different interpretation if,

for example, the statements were sent to the Judges in a letter or email. See Malik, 16 F.3d at 50.

However, Turner’s public statements of political disagreement are different from a threat.

       Finding that the communications were advocacy and not a threat, I dissent from the


                                                  8
majority’s opinion and find that the evidence was not “sufficient to permit a reasonable jury to

find that Turner’s conduct constituted a threat.” [Majority Op. at 14 (quoting Davila, 461 F.3d

at 305) (internal alterations omitted).] If Turner’s statements were in form a threat, I would

not disagree with the majority’s holding that the test to distinguish true threats from political

hyperbole is an objective one, [Majority Op. at 17]; that a determination of whether Turner’s

speech is a true threat under this test is an issue of fact for a jury, [id. at 14]; that the district

court’s jury instruction in this case was proper, [id. at 30-31]; and that Turner’s statements

“reveal[] a gravity readily distinguishable from mere hyperbole or common public discourse,”

[id. at 20.] However, I do not believe that Turner’s statements, although abhorrent, amount to a

threat. The distinction between advocacy and threats does not turn on the gravity of speech.

        From this discussion of the Constitution, I turn to the statute under which Turner was

charged, Section 115(a)(1)(B), which “must be interpreted with the commands of the First

Amendment clearly in mind.” Watts, 394 U.S. at 707. Section 115(a)(1)(B) makes it a crime to

“threaten[] to assault, kidnap, or murder . . . a United States judge.” 18 U.S.C. § 115(a)(1)(B). It

is clear that this statute proscribes true threats, but I would hold, as discussed above, that

Turner’s speech, as advocacy of the use of force, falls outside the true threats category of speech.

Turner’s speech may still be proscribed under the statute if (1) the statute proscribes incitement

and (2) Turner’s advocacy qualifies as incitement under Brandenburg.

        I start with the statute. It is possible that the word “threaten” under Section 115(a)(1)(B)

includes “incitement.” Because “threaten” is not defined in the statute, we give the word its

“ordinary, contemporary, common meaning.” See Davila, 461 F.3d at 302 (discussing 18 U.S.C.

§ 876(c)) (internal quotation marks omitted). In Davila we noted that


                                                     9
        [a]ccording to the Oxford English Dictionary, a threat is a “denunciation to a person of ill
        to befall him; esp. a declaration of hostile determination or of loss, pain, punishment, or
        damage to be inflicted in retribution for or conditionally upon some course; a menace.”
        The American Heritage Dictionary, Fourth Edition, defines the word as “[a]n expression
        of an intention to inflict pain, injury, evil, or punishment,” or “[a]n indication of
        impending danger or harm.” The same dictionary defines the word “threaten,” in turn, as
        “[t]o express a threat against.”

Id. It is also significant that “[n]o . . . circuit,” except for perhaps the Fourth Circuit, “has

concluded that incitement can be punished under a threat statute.”3 Bagdasarian, 652 F.3d at

1119 n.18. In light of the ordinary meaning of the word “threaten,” the case law of other

circuits, and the constitutional necessity to draw a line between true threats and incitement as

two different categories of speech that use two distinct tests, I would hold that Section

115(a)(1)(B) does not proscribe incitement but does proscribe true threats. Turner’s speech was

advocacy rather than a threat, and therefore could not be a true threat.

        To be clear, I need not and do not say that Turner’s speech is constitutionally-protected.

Turner’s speech may lose Constitutional protection under Brandenburg and, indeed, the district

court felt that it did:

                The First Amendment does not protect speech which “is directed to inciting or
        producing imminent lawless action and is likely to incite or produce such action.” See
        Communist Party of Indiana v. Whitcomb, 414 U.S. 441, 448 (1975); Brandenburg, 395
        U.S. at 447. The Supreme Court has clearly drawn a distinction between the mere
        teaching of a resort to violence from instances where an individual is “preparing a group
        for violent action and steeling it to such action.” Noto v. United States, 367 U.S. 290,
        297-98 (1961).

               The Court finds that the Defendant’s actions are sufficient to incite or urge
        lawlessness. Moreover, posting the victim’s pictures, the exact location where they are


        3
          In United States v. Patillo, the Fourth Circuit held that “an essential element of guilt”
under 18 U.S.C. § 871, a threat statute, is “a present intention either to injure . . . or incite others
to injure,” but also added that “[m]uch of what we say here is dicta.” 438 F.2d 13, 16 (4th Cir.
1971).

                                                   10
       employed with room numbers, and a map to the federal building complete with
       indications where the “Anti-truck bomb barriers” are located, provided exact information
       to facilitate the threat.”

               Defendant argues that his statements were not meant to incite imminent
       lawlessness. As support, he notes that his comments were posted on his computer in
       New Jersey while the Judges were in Chicago, and that he did not actually stand outside
       of the Courthouse urging a group of supporters to rush the Courthouse to attack the
       Judges. The Court finds this argument unpersuasive. In the world in which we live,
       speech has no geographical boundaries. The fact that Defendant issued his statements on
       his blog rather than in person only served to ensure that an indefinite audience had access
       to his remarks, and enlarged the group of individuals subject to incitement.

The district court may be right. It is certainly true the Internet has changed the “geographical

boundaries”of speech. However, as Turner was not charged under an incitement statute, I need

not reach the issue here.

       Accordingly, I DISSENT from the majority’s opinion and would vacate Turner’s

conviction and remand for further proceedings consistent with the above.




                                                11